 Case 5:20-cv-01674-DMG-KK Document 21 Filed 11/23/20 Page 1 of 2 Page ID #:80




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10
     Shawn Bedwell,                              Case No.: ED CV 20-1674-DMG (KKx)
11
                                                 ORDER FOR DISMISSAL OF
12               Plaintiff,                      ACTION WITH PREJUDICE [20]
13
                 vs.
14
15   MICHAEL A. CONWAY, Individually
     and as Trustee of the Michael A. Conway
16
     and Kathryn F. Conway Living Trust,
17   Dated April 29, 2003, (erroneously sued
18   herein as KATHRYN F. CONWAY, an
     Individual); and Does 1-10,
19
20               Defendants.
21
22
23
24
25
26
27
28


                                               -1-
 Case 5:20-cv-01674-DMG-KK Document 21 Filed 11/23/20 Page 2 of 2 Page ID #:81




 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the parties’ stipulation
 2   for dismissal of the action, and good cause appearing,
 3         IT IS HEREBY ORDERED THAT:
 4         The above-captioned action is dismissed with prejudice, in its entirety. The parties
 5   shall bear their own fees and costs.
 6
 7   DATED: November 23, 2020                     ________________________________
 8                                                DOLLY M. GEE
                                                  UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
